United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE ARMY, OFFICE OF
THE PROGRAM MANAGER -- SAUDI
ARABIAN NATIONAL GUARD,
Riyadh, Saudi Arabia, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Erik Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0012
Issued: May 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 5, 2020 appellant, through counsel, filed a timely appeal from an April 30,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish total disability from
work for the period commencing February 9, 2013, causally related to her accepted employment
injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On June 12, 2012 appellant, then a 62-year-old information technology (IT) specialist, filed
an occupational disease claim (Form CA-2) alleging that she developed clinical depression and
anxiety due to factors of her federal employment as a result of a greatly increased workload and
excessive expectations by senior leaders beginning in 2009. She indicated that the working
conditions exacerbated her preexisting clinical depression and anxiety and precipitated its
worsening. Appellant stopped work on August 21, 2011 due to a nonwork-related condition and
returned to full-time modified duties in January 2012. She worked from January 2012 through
April 22, 2012 when she stopped work completely and remained on sick leave until her retirement
on January 12, 2013.
On January 11, 2013 OWCP accepted appellant’s claim for exacerbation of major
depression, recurrent episode, moderate, and exacerbation of anxiety state, unspecified.
Appellant was treated by Dr. Melanie Tew, a Board-certified psychiatrist, on May 15, 2013
who noted that appellant’s symptoms began in 2009 and that appellant had attempted to return to
work in 2012, but was unsuccessful. Dr. Tew diagnosed major depression and panic disorder. She
noted that appellant continually reported symptoms despite aggressive medication management
and appellant questioned whether appellant’s symptoms were related to a stroke she had during
the onset of this illness. Dr. Tew opined that appellant’s current level of functioning would persist
for at least another year such that appellant could not perform any regular work duties. She
indicated that appellant’s stroke occurred when appellant had been stressed in a work environment
and her anxiety and depression were exacerbated by work stress. Dr. Tew opined that appellant
was unable to perform any and all types of work-related daily activities.
On August 1, 2013 OWCP received a claim for compensation (Form CA-7) for total
disability from work for the period February 9 through July 27, 2013.
In support of her Form CA-7 claim for compensation, appellant submitted a series of
treatment reports and obtained testimony from her attending physician, Dr. Tew. In reports dated
March 10 and April 21, 2014, January 15 and 21, and March 19, 2015, and March 30, 2016,
Dr. Tew noted appellant’s employment history, her history of injury, and examination findings,
and provided diagnoses. She noted that appellant was sensitive to stress, depression, and
3
Docket No. 18-1455 (issued March 11, 2019); Docket No. 15-1638 (issued May 5, 2016); Docket No. 14-1032
(issued November 12, 2014).

2

symptoms of anxiety and that she had reported symptoms and had intermittent periods of disability,
which began in 2009. Dr. Tew diagnosed major depressive affective disorder, recurrent episode
moderate, panic disorder, and anxiety state unspecified. She noted that appellant continually
reported symptoms despite aggressive medication management. In May 2013, Dr. Tew noted that
appellant could not perform her regular work duties and thereafter consistently opined that she was
unable to return to work.
In a transcript of a deposition of Dr. Tew taken on March 19, 2015 she opined that appellant
had been unable to perform “a real job” in the marketplace commencing August 2012. She stated
that her diagnosed conditions were related to extremely stressful work conditions.
By decision dated April 14, 2016, OWCP denied appellant’s claim for disability from work
commencing February 9, 2013.
On March 30, 2016 Dr. Tew diagnosed major depression and anxiety. She opined that
appellant’s conditions were work related and caused significant disability commencing
January 2013. Dr. Tew indicated that appellant’s illnesses were triggered and exacerbated by
stressful experiences at work including excessive criticism, heavy workload, and expectations
above her grade level. She advised that appellant continued to experience disabling residual
symptoms related to these experiences including fearfulness, excessive worry, depressed mood,
panic attacks, poor sleep, fatigue, difficulty concentrating, and poor memory.
On April 25, 2016 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review regarding the April 14, 2016 decision.
The hearing was held on December 14, 2016. In her hearing testimony from December 14, 2016,
Dr. Tew stated that appellant had been totally disabled due to work-related depression and anxiety.
She advised that the 2011 stroke had resolved and had not disabled appellant from work at any
time. Dr. Tew indicated that work factors contributed to depression and disabled appellant from
work.
By decision dated January 30, 2017, the hearing representative affirmed OWCP’s April 14,
2016 decision.
On January 26, 2018 appellant, through counsel, requested reconsideration of the
January 30, 2017 decision. In support of the reconsideration request, appellant submitted a
January 15, 2018 report from Dr. James Bellard, a Board-certified psychiatrist, who noted that her
stressors at work caused her depression to significantly worsen in 2009. Dr. Bellard indicated that
her anxiety and depression were significantly worsened by her workplace prior to suffering a
stroke. He opined that it was unlikely that appellant’s subarachnoid hemorrhage contributed to
her continuing depressive problems, given that it completely resolved.
By decision dated April 26, 2018, OWCP denied modification of the January 30, 2017
decision.

3

On July 27, 2018 appellant, through counsel, appealed to the Board. By decision dated
March 11, 2019, the Board affirmed OWCP’s April 26, 2018 decision.4
On January 27, 2020 appellant, through counsel, requested reconsideration.
In support of her claim, appellant submitted a new narrative medical report from Dr. Tew
dated January 27, 2020. Dr. Tew diagnosed major depression and anxiety, and opined that
appellant’s conditions were work related and caused significant disability commencing
February 9, 2013. She indicated that appellant’s illnesses were triggered and exacerbated by
stressful experiences at work which compounded the frequency of appellant’s panic attacks and
heightened symptoms of depression and anxiety to cause total disability commencing
February 9, 2013. Dr. Tew advised that appellant worked as an IT specialist and this employment
significantly contributed to appellant’s panic symptoms, exacerbating appellant’s depression and
anxiety related to frequently acting on appellant’s supervisor’s behalf during her episodes out of
work. She noted the employment factors that caused disability during the relevant period were:
heavy workload, counseling staff in conflict resolution and behavior without training, reporting to
supervisors who were intimidating and demanding, performing highly technical tasks and
increased workload, increased work hours, performing dual roles, and attending command level
meetings. Dr. Tew opined that these situations originating in 2009 caused severe exacerbations of
appellant’s anxiety and depression. She opined that based on her symptomology it was abundantly
clear that appellant’s conditions of anxiety and depression caused a period of total disability
beginning February 9, 2013. Dr. Tew addressed appellant’s stroke of 2011 relating that it was a
residual effect of appellant’s stressful work conditions and her total disability was due to an
exacerbation of her chronic and debilitating anxiety and depression. She opined to a high degree
of medical certainty that the work activities, factors, and exacerbated conditions of anxiety and
depression are the direct and proximate cause of her total disability.
By decision dated April 30, 2020, OWCP denied modification of the March 11, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7

4

Docket No. 18-1455 (issued March 11, 2019).

5

Supra note 2.

6

A.B., Docket No. 18-0834 (issued June 11, 2020); N.S., 59 ECAB 422 (2008).

7

Id.

4

Under FECA, the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.8 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.9
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.10 Whether a
particular injury causes an employee to become disabled from work, and the duration of that
disability, are medical issues that must be proven by a preponderance of reliable, probative and
substantial medical opinion evidence.11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish total disability
commencing February 9, 2013 causally related to her accepted employment injury.
OWCP accepted appellant’s claim for exacerbation of major depression, recurrent episode,
moderate, and exacerbation of anxiety state, unspecified. The issue is whether appellant accepted
employment injury caused total disability beginning February 9, 2013. By decision dated
March 11, 2019, the Board affirmed OWCP’s denial of her claim for total disability beginning
February 9, 2013. Findings made in prior Board decisions are res judicata absent any further
review by OWCP under section 8128 of FECA.13 The Board will therefore not review the medical
evidence addressed in the prior appeal.
Following the Board’s review of the case, appellant submitted a report from Dr. Tew dated
January 27, 2020. Dr. Tew diagnosed major depression and anxiety and opined that appellant’s
conditions were work related and caused significant disability commencing February 9, 2013. She
8

20 C.F.R. § 10.5(f); see J.M., Docket No. 18-0763 (issued April 29, 2020); B.K., Docket No. 18-0386 (issued
September 14, 2018).
9

See B.C., Docket No. 18-0692 (issued June 5, 2020).

10

See C.E., Docket No. 19-1617 (issued June 3, 2020).

11

20 C.F.R. § 10.5(f); see W.C., Docket No. 19-1740 (issued June 4, 2020); Fereidoon Kharabi, 52 ECAB
291 (2001).
12

J.K., Docket No. 19-0488 (issued June 5, 2020); Sandra D. Pruitt, 57 ECAB 126 (2005).

13
See M.M., 18-1366 (issued February 27, 2019); E.L., 16-0635 (issue November 7, 2016); R.L., Docket No. 151010 (issued July 21, 2015). See also A.P., Docket No. 14-1228 (issued October 15, 2014).

5

indicated that her anxiety and depression were triggered and exacerbated by stressful experiences
at work originating in 2009 causing total disability commencing February 9, 2013. Dr. Tew
opined that based on her symptomology it was abundantly clear that appellant’s conditions of
anxiety and depression caused a period of total disability beginning February 9, 2013. She further
opined that to a high degree of medical certainty the work activities, factors, and exacerbated
conditions of anxiety and depression are the direct and proximate cause of her total disability.
The Board notes that, while Dr. Tew opined that appellant was totally disabled from work,
she did not specifically explain how any disability beginning February 9, 2013 was employment
related. As noted above appellant stopped work completely on April 22, 2012 and was on sick
leave until she retired on January 12, 2013. Her burden of proof includes submitting rationalized
medical evidence, which supports a causal relationship between the period of disability and the
accepted injury.14 Dr. Tew’s opinion is conclusory and insufficient to establish a causal
relationship between the period of disability and the accepted injury.15
On appeal appellant asserts that she submitted sufficient medical evidence supporting
disability for the period claimed and specifically referenced Dr. Tew’s January 27, 2020 report.
For the reasons set forth herein, she has not met her burden of proof to establish her claim for a
period of total disability.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
for the period commencing February 9, 2013 causally related to her accepted employment injury.

14

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
15
D.H., Docket No. 17-1913 (issued December 13, 2018) (while the physician supported causal relationship, he
did not provide medical rationale explaining the basis of his conclusory opinion).

6

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 12, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

